REASONS FOR ALLOWANCE
[1]	The following is an examiner’s statement of reasons for allowance: The instant invention is related to a vehicular camera.

[2]	Prior art was found for the claims as follows:
Byrne et al. (Byrne) [US 2010/0097519 A1] discloses the following claim limitations:
A vehicular camera, the vehicular camera (FIG. 1b) comprising: 
a camera housing (36, 38) comprising a front housing portion (36) and a rear housing portion (38) mated together to form a cavity within the camera housing (FIG. 1b); 
wherein the front housing portion comprises a lens barrel (FIG. 1b, elongated member containing lens 32) that accommodates a lens (32); 
an imager (33) disposed in the cavity and aligned with the lens (see FIG. 1b); 
a circuit board (34) attached at the front housing portion ([0026] the PCB is attached to the front housing), the circuit board having a front side and a rear side separated by a thickness of the circuit board (See circuit board 34 in FIG 1b), wherein the circuit board has at least one front electrical connector (42) disposed at the rear side (see FIG. 1b), and wherein the at least one front electrical connector is in electrical connection with the imager (see FIG. 1b); 
wherein the rear housing portion (38) has at least one rear electrical connector (44), and wherein, with the rear housing portion mated with the front housing portion, the at least one rear electrical connector electrically connects with the at least one front electrical connector ([0030], the front connectors are attached to the rear connector); 



[3]	Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature is “wherein the at least one front electrical connector and the at least one rear electrical connector cooperate to allow for misalignment of the at least one rear electrical connector relative to the at least one front electrical connector in a direction parallel to the rear side of the circuit board when the rear housing portion is mated with the front housing portion”; “wherein the at least one front electrical connector or the at least one rear electrical connector comprises a flexible electrical connector that flexes as it engages the other of the at least one front electrical connector or the at least one rear electrical connector as the rear housing portion is mated with the front housing portion”; “wherein the front housing portion has a front housing portion interior surface that has a front housing portion coating of electrically conductive material thereon, and wherein one of the at least one front electrical connector is in electrical communication with the front housing portion coating and is electrically connectable to ground”.  This feature is not found or suggested in the prior art.

[4]	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

[5]	Claims 1-28 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488